DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This action is responsive to an amendment filed on 7/22/2021. Claims 1-2, 4-11, 13-20 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 7/22/2021 remarks have been fully considered but they are not persuasive.

Applicant argues that Farmer, Jonson, Lo, Albistion do not teach headset 2having an XLR plug, a headset microphone, and a headset 3loudspeaker, a mobile terminal portable by a user and configured as 4a belt pack for use in an intercom network, the mobile terminal 5comprising: 6a housing with an XLR port for the XLR plug of the 7headset; 8a communication module for wirelessly 9transmitting audio information to other 10users of the intercom network; 11a housing microphone and a housing loudspeaker in or on 12the housing; and 13at least one switch in or on the housing operable 14to switch the housing microphone on or off and to switch the 15housing loudspeaker on or off independently of the housing 16microphone.


Examiner disagrees. 

Farmer discloses a mobile terminal that is able to be used as an intercom. The device is further used as a mobile belt pack to be worn by a user (see fig .1, ¶ 0043-0044, 0046, 0093). Therefore Farmer’s mobile unit discloses an intercom system which is portable and is able to be worn by a user as a belt pack. The limitation “a mobile terminal portable by a user and configured as a belt pack for user in an intercom network, mobile terminal comprising” is taught by Farmer.
Farmer disclose a wireless network that allows  the portable intercom devices to communicate with each other. The mobile devices are part of an intercom system which form a wireless network connection with each device. Therefore permitting users of the intercom devices to speaker to one another via the network (see fig. 1, ¶ 0043-0046). The limitation “a communication module for wirelessly transmitting audio information to other users of the intercom network” is taught by Farmer.
Farmer discloses a portable device that includes microphone and loudspeaker (see fig. 1-2, ¶ 0044-0045). The limitation “a housing microphone and a housing loudspeaker in or on the housing” is taught by Farmer.
Farmer discloses an intercom system which mobile units can be in communication with one another in wireless network and the mobile units can be worn as a belt pack which the mobile unit contains a microphone and loudspeaker or earpiece (see fig. 1, 10, ¶ 0044-0046, 0093).

	Lo disclose headphones that is able to be connected via a XLR connector. The connections disclose an earphone channel with (mic-in) contact. The headphones granted do not disclose a microphone being correlated with device, however headphones with a microphone are well known in the art. This would not discredit the headphones with a mic-in connection as disclosed by the connection. Therefore the headphones would be considered a device that is able to be used and for the microphone being part of the headphones, this is well known in the art (see ¶ 0008, page 2, 3-16). Therefore Lo discloses a connector that can be a XLR connector that connects the device with the headphones. The connector having earphone channels and microphone channels. The device would obviously have a port to receive the XLR plug. The limitation “ combination with a headset having an XLR plug and headset loudspeaker, a housing with a port for the XLR plug of the headset”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer to incorporate a headset with speaker(s) and a XLR connector that provides a connection from the headphones to the device. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
. 
	The combination of Albiston to Lo and Farmer provide the headset and belt back with XLR cable connection. The headset having dual channel intercom. Therefore Lo and Albiston in combination will disclose the headset with microphone with a XLR connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Lo to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
Johnson discloses a device that has a switch that switches on or off the microphone and speaker functions independently of the housing microphone (see fig. 2, switch 26, col. 5, lines 53-55). The features described by Johnson are would be able to be integrated in other devices as well as intercom devices. The features of Johnson provide the layout of the functions as described by the claim. Therefore the limitation “ at least one switch in or on the housing operable to switch the housing microphone on or off and to switch the housing loudspeaker on or off independently of the housing microphone” is taught by Johnson. 
The combination of Johnson to Farmer, Lo and Albiston would provide at least one switch that is in or on the housing that a user switch components in a device 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farmer, Lo and Albiston to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.
	The claims presented are still rejected under the same rationale as previously rejected.
	Claims 13-14 are rejected under the same rational as claim 1. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247).
Regarding claim 1, Farmer teaches a mobile terminal portable by a user and configured as a belt pack for user in an intercom network (see fig .1, ¶ 0043-0044, 0046, 0093. The mobile units of Framer’s are part of an intercom system and are portable. The mobile units can take the form of a mobile belt pack to be worn by a user.), the mobile terminal comprising: 
a communication module with which audio information can be wirelessly transmitted to other users of the intercom network (see fig. 1, ¶ 0043-0046. The mobile units are part of an intercom system, which form a wireless network connection with each unit. Thus permitting for users of the intercom system to speaker to one another.); and 
a housing microphone and a housing loudspeaker in or on the housing (see fig. 1-2, ¶ 0044-0045. The mobile units include loudspeakers and microphones. Thus, the housing inherently houses these components for intercom communications.).
	Farmer discloses an intercom system which mobile units can be in communication with one another in wireless network and the mobile units can be worn as a belt pack which the mobile unit contains a microphone and loudspeaker or earpiece (see fig. 1, 10, ¶ 0044-0046, 0093).
	Farmer does not teach in combination with a headset having an XLR plug, a headset microphone, and headset loudspeaker, a housing with a port for the XLR plug of the headset and at least one switch in or on the housing operable to switch the housing microphone on or off and to switch the housing loudspeaker on or off independently of the housing microphone.
	Lo in combination with a headset having an XLR plug and headset loudspeaker, a housing with a port for the XLR plug of the headset (see ¶ 0008, page 2, 3-16. Lo discloses a connector that can be a XLR connector that connects the device with the headphones. The connector having earphone channels and microphone channels. The device would obviously have a port to receive the XLR plug.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer to incorporate a headset with speaker(s) and a XLR connector that provides a connection from the headphones to the device. The modification would permit the user to use the headset for 
	Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). 
	The combination of Albiston to Lo and Farmer provide the headset and belt back with XLR cable connection. The headset having dual channel intercom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Lo to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
	Johnson teaches at least one switch in or on the housing operable to switch the housing microphone on or off and to switch the housing loudspeaker on or off independently of the housing microphone (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch.). 
The combination of Johnson to Farmer, Lo and Albiston would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). The housing of Farmer includes a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Lo and Albiston to 


Regarding claim 13, Farmer teaches a mobile terminal portable by a user and configured as a belt pack for user in an intercom network (see fig .1, ¶ 0043-0044, 0046, 0093. The mobile units of Framer’s are part of an intercom system and are portable. The mobile units can take the form of a mobile belt pack to be worn by a user.), the mobile terminal comprising: 
a communication module with which audio information can be wirelessly transmitted to other users of the intercom network (see fig. 1, ¶ 0043-0046. The mobile units are part of an intercom system, which form a wireless network connection with each unit. Thus permitting for users of the intercom system to speaker to one another.); and 
a housing microphone and a housing loudspeaker in or on the housing for communicating by a user of the mobile terminal with other users of the networking (see fig. 1-2, ¶ 0044-0046. The mobile units include loudspeakers and microphones. Thus the housing inherently houses these components for intercom communications, which permit users of the intercom system to speaker to one another.).

	Farmer does not teach a housing with an XLR port for a headset having a headset microphone and a headset loudspeaker, the port being configured to receive an XLR plug of the headset; and at least one switch in or on the housing operable to connect the housing microphone in parallel to the headset microphone and the housing loudspeaker in parallel to the headset loudspeaker.
	Lo teaches a housing with an XLR port for a headset having a headset loudspeaker, the port being configured to receive an XLR plug of the headset (see ¶ 0008, page 2, 3-16. Lo discloses a connector that can be a XLR connector that connects the device with the headphones. The connector having earphone channels and microphone channels. The device would obviously have a port to receive the XLR plug.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer to incorporate a headset with speaker(s) and a XLR connector that provides a connection from the headphones to the device. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
	Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Lo to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
Farmer, Lo and Albiston do not teach at least one switch in or on the housing operable to activate or deactivate the housing microphone and to activate or deactivate the housing loudspeaker on or off independently of the housing microphone.
Johnson teaches at least one switch in or on the housing operable to activate or deactivate the housing microphone and to activate or deactivate the housing loudspeaker on or off independently of the housing microphone (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch.). 
The combination of Johnson to Farmer, Lo and Albiston would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). Therefore the housing of Farmer, Lo and Albiston include a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Lo and Albiston to .



5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Kozdon et al. (US 6,937,724) in further view of Dicks et al. (US 2011/0158430).
Regarding claim 14, Farmer teaches a mobile terminal portable by a user and configured as a belt pack for use in an intercom network (see fig .1, ¶ 0043-0044, 0046, 0093. The mobile units of Framer’s are part of an intercom system and are portable. The mobile units can take the form of a mobile belt pack to be worn by a user.), the mobile terminal comprising: 
a communication module with which audio information can be wirelessly transmitted to other users of the intercom network (see fig. 1, ¶ 0043-0046. The mobile units are part of an intercom system, which form a wireless network connection with each unit. Thus permitting for users of the intercom system to speaker to one another.); and 
 (see fig. 1-2, ¶ 0044-0046. The mobile units include loudspeakers and microphones. Thus the housing inherently houses these components for intercom communications, which permit users of the intercom system to speaker to one another.).
	Farmer discloses an intercom system which mobile units can be in communication with one another in wireless network and the mobile units can be worn as a belt pack which the mobile unit contains a microphone and loudspeaker or earpiece (see fig. 1, 10, ¶ 0044-0046, 0093).
Farmer does not teach a housing with an XLR port for a headset having an XLR plug, headset microphone and a headset loudspeaker and switch means in or on the housing providing at least the following different selectable operation modes: a first operation mode in which the headset microphone and the headset loudspeaker are active and the housing microphone and the housing loudspeaker are inactive, a second operation mode in which the headset microphone and the headset loudspeaker are inactive, the housing loudspeaker is active and the housing microphone is inactive, and a third operation mode in which the headset microphone and the headset loudspeaker are inactive and the housing loudspeaker and the housing microphone are active.
	Lo teaches a housing with an XLR port for a headset having an XLR plug, a headset loudspeaker (see ¶ 0008, page 2, lines 3-16. Lo discloses a connector that can be a XLR connector that connects the device with the headphones. The connector having earphone channels and microphone channels. The device would obviously have a port to receive the XLR plug.).

	Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). 
	The combination of Albiston to Lo and Farmer provide the headset and belt back with XLR cable connection. The headset having dual channel intercom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Lo to incorporate an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
Johnson teaches switch means in or on the housing providing at least the following different selectable operation modes (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which activates and deactivates components of the device.). 
The combination of Johnson to Farmer, Lo and Albiston would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). Therefore the housing of Farmer includes a physical switch or button in order to change the mode of operation.

Kozdon teaches a first operation mode in which the headset microphone and the headset loudspeaker are active and the housing microphone and the housing loudspeaker are inactive, a third operation mode in which the headset microphone and the headset loudspeaker are inactive and the housing loudspeaker and the housing microphone are active (see fig. 2, col. 1, lines 63-66, co. 2, lines 38-56. The user can select either the headset or the loudspeaker as the output medium. The user can control the selection by input selection. The microphone could be tied to the selection of the desired audio device. Thus having separate mics for the speakerphone and the headset would provide the selection to activate and deactivate the entire component for either headset or speakerphone which includes microphones for each device.).
Kozdon teaches a second operation mode in which the headset microphone and the headset loudspeaker are inactive (see fig. 2, col. 1, lines 63-66, co. 2, lines 38-56. The user can select to activate the headset or deactivate the headset.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Lo, Albiston and Johnson to incorporate switching components from headset to speakerphone. The 
Dicks teaches the housing loudspeaker is active and the housing microphone is inactive (see ¶ 0241, lines 0010-0015. A user can control the activation and deactivation of the microphone and speaker. Thus allowing the user to activate the speaker and deactivate the microphone.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Lo, Albiston, Johnson and Kozdon to incorporate a control function to activate and deactivate components of the system. The modification would permit a user to activate the speaker and activate the microphone in order to provide clear sound without distortion.  



6.	Claims 2, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247).
	Regarding claim 2, Farmer, Lo and Albiston do not teach the combination according to claim 1, further comprising: wherein the switch in or on the housing that can, when actuated by an operator, switch the housing microphone and/or the housing loudspeaker on and/or off.

Johnson teaches wherein the switch in or on the housing that can, when actuated by an operator, switch the housing microphone and/or the housing loudspeaker on and/or off (see fig. 2, switch 26, col. 5, lines 53-55. The device has a switch which switches the on or off the microphone and speaker functions independently. Thus selecting which component to operate with the switch.). 
The combination of Johnson to Farmer, Lo and Albiston would provide at least one switch that is in or on the housing that a user switch components in a device (loudspeaker and microphone functions). Therefore the housing of Farmer includes a physical switch or button in order to change the mode of operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Lo, Albiston to incorporate a switch in the device that enables components in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from speaker to microphone operations.  However the changing mechanism is provided the system still makes the switch from microphone or speaker operations in the device.


(see fig. 1-2, ¶ 0043-0046, 0051-0053. The mobile units are part of an intercom system which form a wireless network connection with each unit. Each mobile unit has a radio frequency wireless transceiver. Thus permitting for users of the intercom system to speaker to one another.). 


Regarding claim 10, Farmer teaches the combination according to claim 9, wherein the radio link is designed in accordance with the DECT standard (see fig. 1-2, ¶ 0043-0046, 0051-0053. The mobile units are part of an intercom system which form a wireless network connection with each unit. Each mobile unit has a radio frequency wireless transceiver. Thus permitting for users of the intercom system to speaker to one another. The devices have a DECT chipset which would make the mobile units DECT compliant.). 



7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Macours (US 2015/0358715) in further view of  Call et al. (US 9,693,328). 

Regarding claim 4, Farmer, Johnson, Lo and Albiston do not teach the combination according to claim 2, wherein actuation of the switch switches on the 
In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose loudspeaker component for “wherein actuation of the switch switches on the housing loudspeaker and at the same time switches off the headset loudspeaker ".
Macours teaches wherein actuation of the switch switches on the housing loudspeaker and at the same time switches off the headset loudspeaker switch the housing loudspeaker on and/or off (see fig.1, ¶ 0011, 0030. A user mobile device has a headset connection and internal loudspeaker. The mobile device that receives a switching signal from the user interface. The switching signal would cause the system to switch to a mode of operation. The selection can supply information to a loudspeaker of the mobile device (108 switch connection, speaker 144), or a headset (106 switch connection, speakers 126, 128). The system supplies audio information to either headset speakers or loudspeaker terminal but not to both. This would provide the device to switch on or off the device loudspeaker based on the user mode of operation. Thus the user operation mode would provide the switch with a switching signal received from the user interface and process the switching signal to turn either on or off the loudspeaker.).
The combination of Macours to Farmer, Johnson, Lo and Albiston would provide function of the components (headset and mobile unit) to switch from one mode to 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate a switch that is received by the processing device from a user interface in order to turn on or off the loudspeaker on the device. The modification would be to have a switch which would permit the user to switch the loudspeaker on (activated) or off (deactivated).  
Farmer, Johnson, Lo, Albiston, and Macours do not disclose at least one switch in or on the housing operable to connect to external component (speaker) or internal component (speaker).
Call teaches at least one switch in or on the housing operable to connect to external component (speaker) or internal component (speaker) (see fig. 1, elements 106 (switch), internal speaker (116) and external speakers (112), col. 6, lines 25-36, col. 9, lines 46-50. A switch is in or on the housing. The switch (106) permits a user to manually select the mode of operation as to have internal or external speakers. Therefore making the connection to either operation (internal or external operation) based on the switching selection. Therefore the switching would activate one component and deactivate the second component or vice versa.). 
The combination of Call to Farmer, Johnson, Lo, Albiston and Macours would provide a switch that is in or on the housing that a user can change the mode of operation from an internal component to an external component at the flip of the switch. 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo, Albiston and Macours to incorporate a switching component in or on the housing for changing the mode of operations. The modification would permit a user to change the mode of operations being from headset to handset or vice versa by flipping a switch or pushing a button. However the changing mechanism is provides the system to make the switch from external to internal operation or vice versa based on the user making the switching selection.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Hyatt (US 2007/0142942).

Regarding claim 5, Farmer and Johnson do not teach the terminal according to claim 2, wherein, when a connection is made between the XLR plug of the  headset and the XLR port, the switch is automatically actuated. 
	Hyatt teaches wherein, when a connection is made between the headset and the port, the switch is automatically actuated (see ¶ 0029. Upon the headset being plugged into the device, the device will automatically switch from device speaker to headset. Thus a user can unplug and plug in a headset which would actuate the switch to switch from speaker mode to headset mode and vice versa.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer and Johnson to incorporate automatically switching from speaker mode to headset mode upon the user plugging the headset into the device.  The modification would permit a user to plug and play upon the user plugging the headset into the device.
Hyatt, Farmer, and Johnson do not teach XLR connections.
Lo discloses a housing with an XLR port for a headset having an XLR plug and a headset loudspeaker (see ¶ 0008, page 2, 3-16. Lo discloses a connector that can be a XLR connector that connects the device with the headphones. The connector having earphone channels and microphone channels. The device would obviously have a port to receive the XLR plug.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Hyatt and Johnson to incorporate a headset with speaker(s) and a XLR connector that provides a connection from the headphones to the device. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
	Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Hyatt and Lo to incorporate a an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.


9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Keating et al. (US 2016/0080552).

	Regarding claim 6, Farmer, Johnson, Lo and Albiston do not teach the terminal according to 1, further comprising: at least one annunciator on the housing that signals or indicates a functional condition of the housing microphone and/or a functional condition of the housing loudspeaker.
In regards to the alternative language (and/or), the examiner will choose the language “or" for making limitation clear on switch selection and component selection. The examiner will choose microphone component for “a functional condition of the housing microphone and/or a functional condition of the housing loudspeaker ".
(see ¶ 0052. The system provides functional condition of the microphone by either visual indication or audio tone to indication that the user device has been muted (microphone).). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate an indication of the functional condition of the microphone. The modification would provide the user with notification that the microphone is muted. 

10.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Reining et al. (US 2015/0139428) in further view of Chen et al. (US 2010/0080084).
Regarding claim 7, Farmer, Johnson, Lo and Albiston do not teach the combination according to claim 1, further comprising: at least one annunciator on the housing that signals a switching state of the switch for the housing microphone and the housing loudspeaker. 
	Chen teaches at least one annunciator on the housing that signals a switching state of the switch for the housing microphone and the housing loudspeaker (see fig. 2B, ¶ 0034, 0042. The display interface has a mute and speakerphone button. Upon which the user can actuate to activate or deactivate either speaker or microphone functions. The annunciator which would be the display can indicate the switching status functions of either microphone or speaker. It is well known in the art that a user device would provide indication of switching from one function to another (e.g. handset mode or speaker mode). This would be obvious for the muting mode. Thus the annunciator would indicting by visual indication of active or deactivate modes on the display.).
	Chen discloses the switching status however not the physical switching state.
Reining discloses a user selecting hands free speaker phone mode which switches the speaker from handset speaker (5) to speaker (8) which is hands free speaker mode (see fig. 1, ¶ 0018).
 It would be obvious that the switching from one mode to another is taught by Reining and Chen.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate an annunciator (indicator) of switching state modes of a microphone and speaker. The modificion would enable a user to actuate a button for a mode and the device would switch the function of the component based on the button actuated. This is well known in the art based on the claim limitation as expressed. 

Regarding claim 8, Farmer, Johnson, Lo and Albiston do not teach the combination according to claim 1, further comprising: configuration means on the housing for configuring the housing microphone and/or the housing loudspeaker and/or a switch for the housing microphone and the housing loudspeaker. 

Chen teaches configuration means on the housing for configuring a switch for the housing microphone and the housing loudspeaker (see fig. 2B, ¶ 0034, 0042. The display interface has a mute and speakerphone button. Upon which the user can actuate to activate or deactivate either speaker or microphone functions. The annunciator which would be the display can indicate the switching status functions of either microphone or speaker. It is well known in the art that a user device would provide indication of switching from one function to another (e.g. handset mode or speaker mode). This would be obvious for the muting mode.).
Chen discloses the switching status however not the physical switching state.
	Reining discloses a user selecting hands free speaker phone mode which switches the speaker from handset speaker (5) to speaker (8) which is hands free speaker mode (see fig. 1, ¶ 0018).
 It would be obvious that the switching from one mode to another is taught by Reining and Chen.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate switching state modes of a microphone and speaker. The modificion would enable a user to actuate a button for a mode and the device would switch the function of . 



11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Towle (US 6,522,765).

	Regarding claim 11, Farmer teach belt packs however Farmer, Johnson, Lo and Albiston do no not disclose the combination according to claim 1, further comprising: a fastener on the housing for securing the belt pack to a belt of an operator. 
	Towle teaches a fastener on the housing for securing the belt pack to a belt of an operator (see fig. 1, element 24 (belt), and 23 (transceiver), col. 3, lines 25-31. The belt pack (the transceiver box (23) with a belt (24)) on the hip or waist of a user. 
	The combination of Towle to Farmer, Johnson, Lo and Albiston will provide the feature of a belt being coupled to a transceiver box for communication. The belt holds the transceiver box on the user being worn around the hip area.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate a belt clip to the housing of the belt pack that allows a user to attach the belt pack to a belt of the user. The modification will provide a user with the hands free ability which the user can wear the belt pack transceiver around the hip and communicate hands free. 


12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Bonneville (US 7,236,600).
Regarding claim 15, Farmer, Johnson, Lo and Albiston do not teach the combination according to in claim 1, wherein the belt pack comprises a plurality of programmable selection switches for direct audio communication with another participant of the intercom network.  
Bonneville teaches wherein the belt pack comprises a plurality of programmable selection switches for direct audio communication with another participant of the intercom network (see col. 11, line 45-55, col. 13, line 40-54. The intercom system has a microcontroller that stores address for participants which allows a user to select an address of a particular user and directly content them.).
The combination of Bonneville to Farmer, Johnson, Lo and Albiston provides the programmable address to individual users. The programmable process of Bonneville can be implemented to devices for intercom connection. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate a programmable address to individuals for direct communication. The modification will provide a user with the ability select a direct contact via programmable address of each contact. 


13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Clear Com User Guide (FreeSpeak II) April 27, 2016.
Regarding claim 16, Farmer, Johnson, Lo and Albiston do not teach the combination according to claim 1, wherein the belt pack has a display on a top side of the housing.  
Farmer teaches wherein the belt pack has a display on a top side of the housing (see fig. 10, ¶ 0093. The belt back has a user display.).
FreeSpeak Guide discloses a belt pack with a top screen (see page 11, sub element 2.3.2 Beltpack Keysets). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albiston to incorporate a belt pack with a top display. The modification will provide a user with the ability see the screen wherein the belt pack is being worn by a user.






17 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Lin et al. (US 2002/0059420).
	Regarding claim 17, Farmer, Johnson, Lo, Albiston do not teach the combination according to claim 9, wherein 2the radio link uses the DECT protocol.
	Lin teaches wherein 2the radio link uses the DECT protocol (see fig. 2, ¶ 0045, 0115. The system having a DECT protocol uses two radio links during each connection for the portable devices.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo, Albiston to incorporate DECT protocol for the devices communication. The modification provides communication via DECT protocol radio link.

	
15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Hyatt (US 2007/0142942) in further view of Bazarjani et al. (US 2004/0023688).
Regarding claim 18, Farmer, Johnson, Lo, Hyatt do not teach 1the combination according to claim 5, wherein 2the switch automatically switches on or off when the housing 3microphone and the housing loudspeaker are connected with the XLR 4plug to the beltpack
(see fig. 1, ¶ 0013. The headset device is connected to the mobile device. Upon connection the housing mic and speaker are disconnected and the headset mic and speaker are connected. Upon making the plug connection, the switching is done automatically.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Hyatt and Johnson to incorporate an automatic connection of a headsets and disconnection of a housing mic and speaker. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
Hyatt, Farmer, Johnson and Lo do not teach XLR connections.
Albiston teaches a headset microphone and XLR cable connection (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). The combination of Albiston to Bazarjani, Lo, Farmer, Hyatt and Johnson provide the headset and belt back with XLR cable connection. The headset having dual channel intercom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Hyatt and Lo to incorporate a an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
 


16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Farmer et al. (US 2003/0176194) in view of Johnson et al. (US 3,743,300) in further view of Lo et al. (US 2014/0017955) in further view of Albiston et al. (US 2010/0260247) in further view of Bazarjani et al. (US 2004/0023688) in further view of Anchor Communications (year 02/98).
	Regarding claim 19 Farmer, Johnson, Lo do not teach 1the combination according to claim 1, further 2comprising means for detecting connection of a headset to the 3beltpack, the XLR port on the beltpack being configured to receive an XLR female plug of a headset.  
Bazarjani teaches detecting connection of a headset to the 3beltpack (see fig. 1, ¶ 0013. The headset device is connected to the mobile device. Upon detecting the connection, the housing mic and speaker are disconnected and the headset mic and speaker are connected. Upon making the plug connection, the switching is done automatically.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo to incorporate an automatic connection of a headsets and disconnection of a housing mic and speaker. The modification would permit the user to use the headset for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
 Albiston teaches connection of a headset to the 3beltpack via a XLR plug (see ¶ 0053 The intercom headset and an intercom belt pack that are connected with XLR cables.). The combination of Albiston to Bazarjani, Lo, Farmer, and Johnson provide the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bazarjani, Farmer, Johnson, Hyatt and Lo to incorporate a an intercom headset and an intercom belt pack having an XLR connection. The modification would permit the user to use the headset with the XLR connection for communication instead of mobile unit components (speaker and microphone) for a hands free communication.
Farmer, Johnson, Lo, Albistion and Bazarjani do not disclose a female plug of a headset connected to a male device.
Anchor teaches discloses a belt pack with a male XLR headset jack and a headset a female XLR plug that connects to the male XLR jack of the belt pack (see page 1 for headset and belt pack, description of headset having a female XLR connector, page 2 on the right hand side discloses a belt pack with the male XLR headset jack and headset description which discloses headset with female XLR connector that plugs into the male XLR connector of the belt pack.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bazarjani, Farmer, Johnson, Lo, Albistion to incorporate a an intercom headset with a female XLR connector being connected to a belt pack with a male XLR connector. The modification provides the headset with female connector being connected to a belt pack male connector. 



	Regarding claim 20, - 7 -31258AM06.WPDAtty's 31258Pat. App. 15/851,834Farmer, Johnson, Lo and Albistion do not teach the combination according to claim 1, wherein 2the beltpack comprises 3a plurality of programmable operating elements for 4providing direct audio connection to a selected user of the 5intercom network when actuated.
	Borjesson teaches wherein 2the beltpack comprises 3a plurality of programmable operating elements for 4providing direct audio connection to a selected user of the 5intercom network when actuated (see fig. 2B, 3, ¶ 0021-0022. The user can connect to other users when actuating a buttons (TALK or REPLY) on the belt back device. The buttons provide programmable selections for the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Farmer, Johnson, Lo and Albistion to incorporate a an intercom beltpack that a user can actuate buttons in order to communicate with other users on the network. The modification provides the user with selection that grants communications to other users in the network when a user actuates a TALK or REPLY buttons. 

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651